                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 RECO WILSON,                                    )
                                                 )
                        Plaintiff,               )
                                                 )
 vs.                                             )   Case No. 18-CV-498-SMY-RJD
                                                 )
 WEXFORD HEALTH SOURCES, INC.,                   )
 et al.,                                         )
                                                 )
                        Defendants.              )


                            MEMORANDUM AND ORDER

YANDLE, District Judge:

       This matter is before the Court on the Report and Recommendation ("Report") of United

States Magistrate Judge Reona J. Daly (Doc. 58), recommending the denying in part and mooting

in part of Defendants Wexford Health Sources, Inc., M. Moldenhauer, Dr. J. Trost and B.

Nwaobasi’s Motion for Summary Judgment for Failure to Exhaust Administrative Remedies (Doc.

43), the granting in part and denying in part of Defendants K. Butler and Gail Wall’s Motion for

Summary for the Failure to Exhaust Administrative Remedies (Doc. 46), and the dismissal of

Defendant Nwaobasi pursuant to Federal Rule of Civil Procedure 25(a)(1) (Doc. 40). No

objections have been filed to the Report. For the following reasons, Judge Daly’s Report is

ADOPTED.

       When neither timely nor specific objections to a Report and Recommendation are made,

the Court need not conduct a de novo review of the Report. See Thomas v. Arn, 474 U.S. 140

(1985). Instead, the Court reviews the Report for clear error. Johnson v. Zema Systems Corp., 170

F.3d 734, 739 (7th Cir. 1999). The Court may “accept, reject, or modify, in whole or in part, the


                                           Page 1 of 2
findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       Judge Daly thoroughly discussed and supported her conclusions that Defendant Nwaobasi

should be dismissed pursuant to Rule 25(a)(1) and that Plaintiff exhausted his administrative

remedies as to Defendants Trost, Moldenhauer, Wexford and Butler but not as to Defendant Walls.

The Court finds no clear error in Judge Daly’s findings, analysis and conclusions, and adopts her

Report and Recommendation in its entirety.

       Accordingly, Defendants Wexford Health Sources, Inc., M. Moldenhauer, Dr. J. Trost and

B. Nwaobasi’s Motion for Summary Judgment for Failure to Exhaust Administrative Remedies

(Doc. 43) is DENIED in part and MOOTED in part (Doc. 43), Defendants K. Butler and Gail

Wall’s Motion for Summary for the Failure to Exhaust Administrative Remedies is GRANTED

in part and DENIED in part (Doc. 46), Defendant Walls is DISMISSED without prejudice,

and Defendant Nwaobasi is DISMISSED pursuant to Federal Rule of Civil Procedure 25(a)(1).

Plaintiff shall proceed on the following claims:

       Count 1: Ritz, Garcia, Butler, Trost, and Moldenhauer were deliberately indifferent
       to the lump on Plaintiff’s back in violation of the Eighth Amendment.

       Count 2: Wexford had policies and/or practices in place to deny Plaintiff needed
       healthcare for his lump in violation of the Eight Amendment.


       IT IS SO ORDERED.

       DATED: December 2, 2019


                                                     STACI M. YANDLE
                                                     United States District Judge




                                            Page 2 of 2
